                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS



JOSHUA CLARY,

                             Petitioner,

          v.                                     CASE NO. 18-3140-SAC

SAM CLINE,

                             Respondent.


                          MEMORANDUM AND ORDER

     This matter is before the Court on respondent’s motion for an

extension of time in which to file the Answer and Return in this habeas

corpus action. For good cause shown, the Court grants the extension

sought.

     IT IS, THEREFORE, BY THE COURT ORDERED respondent’s motion (Doc.

6) is granted and the time is extended to and including December 23,

2019.

     IT IS SO ORDERED.

     DATED:     This 22nd day of October, 2019, at Topeka, Kansas.


                                 S/ Sam A. Crow
                                 SAM A. CROW
                                 U.S. Senior District Judge
